NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

THERASENSE, INC. (NOW KNOWN AS ABBOTT
DIABETES CARE, INC.) AND ABBOTT f
LABORATORIES,
Plaintiffs-Appellants,

V.

BECTON, DICKINSON AND COMPANY
AND NOVA BIOMEDICAL CORPORATION,
Defendants-Cross Appellants,

AND

BAYER HEALTHCARE LLC,
Defendant-Appellee.

2012-1365, -1503, -1504

Appeals from the United States Distri_ct Court for the
Northern District of California in consolidated case nos.
04-CV-2123, 04-CV-3327, 04-CV-3732, and 05-CV-3117,
Judge William H. Alsup.

ON MOTION

ORDER

THERASENSE, INC. V. BECTON, DICKINSON AND COMPANY 2

Therasense, Inc. (noW known as Abbott Diabetes
Care, Inc.) and Abbott Laboratories move for a 30-day
extension of time, until October 1, 2012, to file its opening
brief. Becton, Dickinson and Company, and Nova Bio-
medical Corp. oppose.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted

FoR THE CoURT

AUG 1 7 2012 /s/ Jan Horbaly
Date J an Horbal§_f
Clerk

cc: Clara J. Shin, Esq. LED

Rachel Krevans, Esq. u_s_ coun-l[:!); AppEALS \:g;;

Byadf()yd  Badke, ESq_ THE FEDER,C.L CZL~\CU\T
821 AUG l 7'[1`)1'£

JAN HUHBALY

CLERK